Citation Nr: 0019551	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for depression (claimed 
as a nervous disorder).

3.  Entitlement to service connection for a low back disorder 
as secondary to the veteran's service-connected residuals of 
trauma and surgery of the right knee.

4.  Entitlement to an increased evaluation for residuals of 
trauma and surgery of the right knee currently evaluated as 
20 percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
trauma of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the San 
Juan, Puerto Rico Department of the Veterans Affairs (VA).  
The veteran requested and was scheduled to appear at a 
hearing at the RO in February 1999; however, the veteran 
canceled this hearing.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right knee and left ankle 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Chondromalacia patella of the left knee was initially 
manifested during service.  

2.  Competent evidence of a nexus between the veteran's 
depression and his active service is not of record.

3.  Any low back disorder is not etiologically related to the 
veteran's service-connected chondromalacia patella of the 
right knee.

4.  The veteran's residuals of trauma and surgery of the 
right knee has been manifested by complaints of giving way 
with medial joint line tenderness. 

5.  The veteran's residuals of trauma and surgery of the 
right knee has been manifested by complaints of pain, some 
limitation of motion, weakness, and fatigability.


CONCLUSIONS OF LAW

1.  Chondromalacia patella of the left knee was incurred 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§  3.307, 3.309 (1999). 

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for depression.  38 
U.S.C.A. § 5107 (West 1991).

3.  A low back disorder was not proximately due to or the 
result of the veteran's service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

4.  The veteran's low back disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

5.  The criteria for an increased evaluation in excess of 20 
percent for residuals of trauma and surgery of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).

6.  The criteria for a 10 percent evaluation for residuals of 
trauma and surgery of the right knee with limitation of 
motion have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit, 5 Vet. App. at 92-93.  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service; or for a disability proximately due to or the 
result of service connected disability.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.310.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Left knee disorder

The veteran is seeking service connection for a left knee 
disorder.  In support of his contention, the veteran has 
submitted VA and private medical records showing complaints 
of left knee pain.  While not necessarily conclusive as to 
his claim, the Board finds that the veteran has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for service 
connection is plausible and thus, well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Service medical records show that the veteran complained of 
pain in both knees during service.  The diagnosis was 
bilateral chondromalacia patella.  In an April 1978 medical 
board evaluation, moderate to severe chondromalacia patella 
of both knees was diagnosed.  

VA medical records from March to July 1981 show complaints of 
left knee pain.  Diagnoses include sprained left knee and 
rule out meniscus fracture.  Private and VA medical records 
from 1997 show complaints of left knee pain.  At a September 
1997 VA examination, the veteran complained of pain in the 
lateral aspect of the left knee.  The veteran's past medical 
history included degenerative joint disease of the left knee.  
In a November 1997 VA addendum examination report, the 
examiner noted that during service the veteran was treated 
for bilateral knee pain and bilateral chondromalacia patella 
was diagnosed.  Thus, the September 1997 VA examination was 
amended to include a diagnosis of moderate to severe 
bilateral knee chondromalacia patella.

The medical evidence reveals that the veteran complained of 
bilateral knee pain during service and was diagnosed with 
bilateral chondromalacia patella.  VA medical records from 
1981 show complaints of left knee pain with diagnosis of 
sprained left knee.  VA medical records, including September 
and November 1997 VA examinations, from 1997 show a current 
diagnosis of bilateral chondromalacia patella.  The Board 
notes that the examiner made this diagnosis following receipt 
and review of the veteran's service medical records.

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that chondromalacia patella of the left knee was 
initially manifested during service.  Accordingly, service 
connection for chondromalacia patella of the left knee is 
granted.

B.  Depression

Service medical records do not contain any complaints, 
findings, or diagnosis of a nervous disorder to include 
depression.  

In a March 1998 private psychiatric evaluation, the veteran's 
physician, VRB M.D., reported that she had treated the 
veteran since August 1997.  The veteran reported that because 
of his lack of motivation he stayed at home, did not do 
anything around the house, and avoided contact with others.  
The diagnosis was major depression.   

Upon review of the record, the Board notes that the veteran's 
service medical records show no findings or diagnosis of a 
nervous disorder to include depression during service.  Major 
depression was first diagnosed in 1998, several years after 
service.  Moreover, no medical professional has provided any 
competent medical evidence linking the veteran's depression 
to active service.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, his 
assertion that his depression is related to his service is 
not competent and does not establish well grounded claim.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  His statements 
cannot serve to well ground the claim because the veteran is 
not competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
Accordingly, the claim for service connection for depression 
is denied.  38 U.S.C.A. § 5107 (West 1991).

C.  Low back disorder

The veteran is seeking service connection for a low back 
disorder on the basis that his service-connected right knee 
disorder resulted in a low back disorder.  In support of his 
contention, the veteran has submitted VA and private medical 
records showing complaints of low back pain.  Additionally, 
the veteran also submitted a medical statement relating the 
veteran's low back disorder to his service-connected right 
knee disability.  While not necessarily conclusive as to his 
claim, the Board finds that the veteran has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for service 
connection is plausible and thus, well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Service medical records do not show any complaints or 
findings pertinent to the veteran's back.  Service medical 
records reflect that the veteran underwent a meniscectomy and 
patellectomy of the right knee during service and service 
connection has been granted for residuals of trauma and 
surgery of the right knee.

Private medical records from 1982 to 1988 show that the 
veteran was seen complaining of low back pain in 1985.  An 
April 1987 notation revealed that the veteran reported back 
trauma while working.  The medical records show continued 
complaints of back pain thereafter.  Diagnoses included spasm 
with myositis and lumbosacral spasm.

Private medical records from August to November 1997 show 
complaints of back pain with diagnoses of lumbosacral 
myositis.

At a September 1997 VA examination, the veteran complained of 
low back pain with radiation to mid back and numbness.  On 
evaluation, there were no postural abnormalities or 
deformities of the back and there was no objective pain on 
motion of the lumbar spine.  X-rays revealed degenerative 
spondylosis and muscle spasm of the lumbar spine.  The 
examiner noted that the x-ray findings were related to the 
natural process of aging.  A February 1998 VA medical record 
indicates that the veteran was seen complaining of low back 
pain.  An April 1998 MRI of the lumbar spine revealed 
intervertebral disc bulge at L5-S1.

In a March 1998 letter, an orthopedic surgeon, JAC-B., M.D., 
opined that the veteran's total patellectomy of the right 
knee caused an abnormal gait problem and low back pain.  The 
diagnostic impression was total patellectomy of the right 
knee with lumbosacral discogenic disease and radiculopathy.

In May 2000 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the veteran's 
claim.  See 38 C.F.R. § 20.901(a) (1999).  Specifically, a 
physician was asked to review the evidence of record and 
determine whether the veteran had a current back disorder and 
if so, whether it was at least as likely as not that the 
veteran's current back disorder was related to his service-
connected right knee disability.  

In June 2000, in response to the Board's request, Dr. R.L., 
Chief of Orthopaedic Surgery at a VA Medical Center, reviewed 
the veteran's claims folder. Dr. R.L. stated that he could 
find no evidence of a structural disease of the spine.  Dr. 
R.L. noted that the veteran's symptoms were not those of 
structural disease and that the examinations and imaging 
studies did not confirm a structural disorder.  According to 
Dr. R.L., minor spurring of the spine, often referred to a 
spondylosis, is not an illness.  He further stated that a 
patellectomy or even severe arthritis of the knee joint do 
not cause structural disorders of the spine.  Dr. R.L. opined 
that he could find no causal relationship of the complaints 
of back pain to the injury and subsequent surgery to the 
right knee during service.

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The Board places the greatest probative 
weight on the June 2000 opinion of Dr. R.L., who reviewed the 
veteran's entire medical history.  Dr. R.L. concluded, with 
specific reasons being given, that he could not find any 
evidence that the veteran had a structural disease of the 
spine that was caused by, or was the result of, the service 
connected right knee disability.  In support of this 
decision, the Board notes that a VA examiner, in a September 
1997 VA examination, opined that the x-ray findings of the 
lumbar spine were related to the natural process of aging.

The Board has carefully reviewed the opinion of Dr. JAC-B., 
which the veteran submitted in support of his claim.  After 
reviewing the opinion of Dr. JAC-B., the Board finds it to be 
of less probative value than that of either Dr. R.L. or the 
September 1997 VA examiner on the secondary service 
connection question.  Specifically, Dr. JAC-B. related the 
veteran's low back pain to his service-connected disability.  
However, it must be noted that this opinion pertains to 
symptoms; it does not state that the veteran has a low back 
disability that was related to the right knee disability.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder.  The benefit sought on appeal is accordingly 
denied.

II.  Increased evaluation

The Board finds that the veteran's claim for increased 
evaluation for residuals of trauma and surgery of the right 
knee is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  A claim that a disability has become 
more severe where the disability was previously service 
connected and rated, and the claimant subsequently asserts 
that a higher evaluation is justified due to an increase in 
severity since the original evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.
  
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Service medical records contain various reports of pain, 
swelling, and instability of the right knee.  Service medical 
records reveal that the veteran underwent a patellectomy of 
the right knee due to chondromalacia during service.  VA 
medical records from November and December 1980 show that the 
veteran complained of right knee pain.  His history of 
patellectomy of the right knee during service was noted.  On 
evaluation, there was tenderness over the lateral aspect and 
a limp with the veteran favoring the right leg.  The 
diagnosis was residuals of trauma and surgery of the right 
knee.  In September 1981, the RO established service 
connection for residuals of trauma and surgery of the right 
knee and assigned a 20 percent evaluation for that disability 
under Diagnostic Code 5257.  

At a June 1982 VA examination, it was noted that the veteran 
wore a right knee cage.  Range of motion of the right knee 
revealed flexion to 135 degrees and extension to 115 degrees.  
Drawer's sign was negative.  The diagnosis was residuals of 
trauma and surgery of the right knee.  At a December 1984 VA 
examination, the veteran complained of progressive weakness, 
swelling, and pain.  There was faint right limp and evidence 
of muscle atrophy in the thigh and calf.  In an October 1993 
letter, the veteran's private physician stated that the 
veteran demonstrated medial joint tenderness and 
vastosmedials tenderness of the right knee.  The diagnoses 
included vastomediales sprain and possible medial meniscus 
tear of the right knee.

In a May 1997 note, the veteran's private physician, DKM, 
M.D., stated that the veteran had a painful weak knee due to 
his patellectomy and that he could not stand or walk for 
prolonged periods of time.  

VA medical records from July to August 1997 show that the 
veteran was seen complaining of right knee pain, swelling, 
and giving way.  On evaluation, range of motion was 10 to 65 
degrees, and there was severe joint line pain.  The 
assessments included status post patellectomy and right knee 
pain.  

At September 1997 VA examination, the veteran complained of 
pain in the right knee joint.  On evaluation, the absence of 
the right patella was noted.  The examiner stated that he 
could not evaluate range of motion, subluxation, lateral 
instability, or non-union of the right knee due to objective 
severe pain manifested by the veteran.  The examiner opined 
that the veteran was exaggerating his responses.  Diagnosis 
was residuals of trauma of the right knee.  An addendum to 
the examination in November 1997 reflects a diagnosis of 
moderate to severe knee disabilities.

In a March 1998 letter for worker's compensation, the 
veteran's orthopedic physician, JAC-B, M.D., stated that the 
veteran had been seen since July 1997 for complaints of right 
knee pain on flexion and extension.  On evaluation, range of 
motion of the right knee was 10 to 85 degrees with tenderness 
in the anterio-medial joint.  The veteran had an antalgic 
gait with very weak knee extension on the right.  It was 
reported that X-rays of the right knee revealed total 
patellectomy with soft tissue calcification over the anterior 
aspect of the right knee and adequate joint space.  

Another private physician, RA, M.D., in a March 1998 letter, 
reported that the veteran's patellectomy of the right knee 
results in pain on palpation and motion and that the veteran 
cannot sit, stand, walk, bend, lift, push, or pull due to his 
right knee disability.

As noted above, the veteran's right knee disability has been 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 20 
percent evaluation contemplates moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
contemplates severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, 
he maintains that his evaluation for his knee should be 
higher as he experienced pain, weakness, and instability in 
his knee.  The RO has rated the knee disability under 
Diagnostic Code 5257, subluxation or lateral instability of 
the knee.  Upon review of the evidence, the Board notes that 
although the veteran has complained of giving way of the 
right knee with associated symptoms including swelling and 
pain, there is no objective evidence of severe recurrent 
instability or subluxation.  At a September 1997 VA 
examination, the examiner reported that he was unable to 
evaluate the veteran's right knee due to complaints of pain.  
However, the examiner also noted that the veteran exaggerated 
his responses.  Subsequent medical evidence shows continued 
complaints of pain with objective evidence of joint line 
tenderness.  Thus, the Board finds that the preponderance of 
the evidence does not support an evaluation in excess of 20 
percent under Diagnostic Code 5257, moderate disability of 
the right knee.    

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  38 C.F.R. § 4.14 (1999).  In Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In VAOPGPREC 9-98, 
the Acting General Counsel of the VA determined that 38 
C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (Aug. 14, 1998).  In such 
a case, where a musculoskeletal disorder is rated under a 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion is 
applicable, the latter diagnostic code must be considered in 
light of sections 4.40, 4.45 and 4.59.  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

In this case, the veteran has complained of pain on extension 
and flexion of the right knee.  Recent medical examinations 
revealed limitation of range of motion of the right knee from 
10 to 85 degrees due to the veteran's residuals of trauma and 
surgery of the right knee.  As such, the veteran is entitled 
to separate ratings under Diagnostic Codes 5260-5261 for the 
periarticular pathology of the right knee productive of 
painful or limited motion.  (It must be emphasized that 
although there are references in the record to arthritis of 
the right knee, arthritis is not confirmed by X- ray 
findings.)
 
In considering whether an evaluation is warranted under 
Diagnostic Codes 5260-5261, the Board notes that evidence 
during the appeal period shows limitation of flexion has 
ranged from 10 degrees to 65 to 10 to 85 degrees.  In no case 
has the degree of limitation of flexion been compensable 
under Diagnostic Code 5260.  However, it is also significant 
that clinical findings have included pain, weakness and 
fatigability.  This evidence, of limited flexion to a 
noncompensable degree with accompanying findings such as 
satisfactory evidence of painful motion, supports a finding 
that the veteran's right knee disability meet the criteria 
established for the assignment of a separate 10 percent 
rating by analogy to Diagnostic Code 5003 for each knee.  
However, the Board finds that a rating higher than 10 percent 
by analogy to arthritis would not be appropriate because 
there is no competent evidence of limitation of motion of the 
right knee to a compensable degree.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  The private physicians, the VA examiner or 
the veteran have not reported the existence of pain to the 
extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every reported range of motion reported is accepted as 
correct, the reported ranges of motion do not support an 
evaluation in excess of 10 percent.  Thus while there is some 
functional impairment, the Board finds that the level of the 
functional impairment warrants the assignment of the minimum 
compensable evaluation based on range of motion and no more.


ORDER

Entitlement to service connection for chondromalacia patella 
of the left knee is granted.  Service connection for a 
nervous disorder to include depression is denied.
Service connection for a low back disorder is denied.  An 
evaluation in excess of 20 percent under Diagnostic Code 5257 
for residuals of trauma and surgery of the right knee is 
denied.  A 10 percent evaluation for residuals of trauma and 
surgery of the right knee with limitation of motion is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

In September 1981, the RO established service connection for 
residuals of trauma of the left ankle and assigned a 
noncompensable percent evaluation for that disability under 
Diagnostic Code 5270.  The Board affirmed this evaluation in 
a February 1983 decision.  The record does not contain a 
rating decision indicating an increase in the veteran's left 
ankle disability evaluation.  Nevertheless, in the December 
1997 RO rating decision, the decision indicates that the 
veteran has been assigned a 10 percent evaluation for his 
left ankle disability; however, the evaluation shows a 
noncompensable evaluation under Diagnostic Code 5271.  
Additional rating decisions and both the statement of the 
case and the supplemental statement of the case indicate that 
the veteran has been assigned a 10 percent evaluation for his 
left ankle disability.  Therefore, it is not clear to the 
Board the current evaluation assigned for the veteran's left 
ankle disability.  Additionally, the Board notes that there 
were no ranges of motion of the left ankle provided in the 
most recent VA examination in September 1997.  Although 
justification was provided for the lack of range of motion 
for the right knee, there was no such justification provided 
for lack of range of motion for the left ankle.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the disability will be a fully informed 
one.

In August 1998, the veteran raised the issues of service 
connection for an upper back disorder, a mid back disorder, a 
right arm disorder, and a left arm disorder.   In a December 
1998 rating decision, the RO denied these claims.  The 
veteran filed a notice of disagreement in February 1999.  It 
does appear from the record that the RO has issued a 
statement of the case on these issues.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, these issues are 
REMANDED for the following:

1.  The RO should clarify the current 
evaluation for the veteran's residuals 
of trauma of the left ankle.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
left ankle.  Range of motion exercises 
as well as the provisions of DeLuca 
should be addressed by the examiner.  
All indicated studies should be 
conducted.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

4.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issues of 
service connection for an upper back 
disorder, a mid back disorder, a right 
arm disorder, and a left arm disorder.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, issues should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

